                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                   Crim. No. 5:18-CR-298-FL-1

UNITED STATES OF AMERICA            )
     Plaintiff,                     )
                                    )
      v.                            )
                                    )
GUADALUPE ESPINOSA-PENA             )
      Defendant.                    )
___________________________________ )

                          MOTION TO CONTINUE ARRAIGNMENT

         NOW COMES DEFENDANT, GUADALUPE ESPINOSA-PENA, by and through

counsel, and respectfully moves this Court for an order continuing arraignment until the next

term of court. In support of this Motion, Defendant shows the Court the following:

1.       Defendant’s arraignment is scheduled for October 16, 2018 at 1:30 pm in New Bern.

2.       Defendant is not detained on this case and counsel understands that Defendant is

complying with the terms of his pretrial release.

3.       Defendant’s counsel is scheduled to appear at a federal client’s sentencing in Winston-

Salem federal court on October 16, 2018 at 2 pm in case numbers 17-CR-354-CCE-5 and 6-CR-

68-CCE-1.

4.       Counsel has contacted the Government regarding this Motion and the Government does

not oppose this Motion.

5.       Defendant respectfully requests that arraignment be continued until the next term of

court.

6.       Pursuant to 18 U.S.C. sec. 3161(h)(7), the Defendant submits that the “ends of justice”

are best served by granting this motion to extend arraignment, and outweigh the public’s and the




            Case 5:18-cr-00298-FL Document 30 Filed 10/08/18 Page 1 of 3
defendant’s interest in a speedy trial because “the failure to grant such a continuance … would

deny counsel for the defendant . . . the reasonable time necessary for effective preparation taking

into account the exercise of due diligence.” 18 U.S.C. sec. 3161(h)(7)(B)(iv).

7.     Accordingly, the Defendant agrees that the ends of justice served by granting this

continuance outweigh the best interests of the public and the Defendant in a speedy trial and the

period of delay caused by this continuance is therefore excluded in computing the time within

which the trial must commence pursuant to 18 U.S.C. sec. 3161 (h)(7).


       WHEREFORE, Defendant respectfully requests that this Motion be granted, and that

arraignment be continued until the next term of court.


       Respectfully submitted this 8th day of October 2018.

                                              McCoppin & Associates Attorneys at Law P.A.

                                              /s/ Andrew McCoppin
                                              ANDREW MCCOPPIN
                                              Attorney for Defendant
                                              1250 S.E. Maynard Road, #202
                                              Cary, NC 27511
                                              Mobile:       919-306-7621
                                              Telephone:    919-481-0011
                                              Fax:          919-461-4949
                                              andrew@mccoppinlaw.com
                                              CA Bar No. 175242
                                              NC Bar No.     21725
                                              CJA – APPOINTED COUNSEL




           Case 5:18-cr-00298-FL Document 30 Filed 10/08/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

     Today, I served a copy of the foregoing upon the United States by electronic filing with
CM/ECF to the person identified below:


       Sebastian Kielmanovich
       Assistant Unites States Attorney



       Respectfully submitted this 8th day of October 2018.

                                            McCoppin & Associates Attorneys at Law P.A.

                                            /s/ Andrew McCoppin
                                            ANDREW MCCOPPIN
                                            Attorney for Defendant
                                            1250 S.E. Maynard Road, #202
                                            Cary, NC 27511
                                            Mobile:       919-306-7621
                                            Telephone:    919-481-0011
                                            Fax:          919-461-4949
                                            andrew@mccoppinlaw.com
                                            CA Bar No.      175242
                                            NC Bar No.       21725
                                            CJA – APPOINTED COUNSEL




          Case 5:18-cr-00298-FL Document 30 Filed 10/08/18 Page 3 of 3
